DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
These claims are allowable over the prior art of record because the latter, either alone or in combination, does not disclose nor render obvious a fiber optic cable, a first fiber section being different than a second fiber section; a strength layer at least partially surrounding the plurality of optical fibers; a jacket surrounding the strength layer, at least some the plurality of optical fibers being moveable with respect to one another within the jacket and configured to contact the strength layer; and a connector assembly including a connector housing having a front end and a rear end, the rear end being substantially rigid; a multi-fiber ferrule biased at the front end of the connector housing, the multi- fiber ferrule defining a plurality of fiber holes, the fiber bundle secured at the multi-fiber ferrule and each of the plurality of optical fibers being inserted within a corresponding fiber hole of the plurality of fiber holes so as to terminate at a front face of the multi-fiber ferrule, wherein the multi-fiber ferrule defines the first fiber section of the plurality of optical fibers; a crimp sleeve, at least a portion of the strength layer and the jacket are captured between the rear end of the connector housing and the crimp sleeve, with the crimp sleeve crimped in place; and a strain relief boot having a front section and a rear section, the front section secured to the rear end of the connector housing at least partially covering the crimp sleeve, the rear section at least partially covering the jacket of the fiber optic cable, or
a fiber optic cable including a plurality of strength yarns; and a jacket surrounding a plurality of optical fibers and the plurality of strength yarns, at least some of the plurality of optical fibers being moveable with respect to one another within the jacket; and a connector assembly including ma connector housing having a front end and a rear end, the rear end defining an outer surface section; a multi-fiber ferrule biased at the front end of the connector housing, the multi- fiber ferrule defining a plurality of fiber holes, the plurality of optical fibers secured at the multi-fiber ferrule and each of the plurality of optical fibers being inserted within a corresponding fiber hole of the plurality of fiber holes so as to terminate at a front face of the multi-fiber ferrule, wherein the plurality of optical fibers are ribbonized at least at the multi-fiber ferrule; a compression fastener disposed outside of the outer surface section of the rear end of the connector housing, at least a portion of the plurality of strength yarns and the jacket are captured between the outer surface section and inside the compression fastener, with the compression fastener securing both the plurality of strength yarns and the jacket to the connector housing; and a strain relief boot having a front section and a rear section, the front section defining a front opening, the strain relief boot secured to the rear end of the connector housing by the front opening engaging with the compression fastener, the rear section at least partially covering the jacket of the fiber optic cable, or
an fiber optic cable including a plurality of optical fibers, a plurality of strength yarns, and a jacket, at least some of the plurality of optical fibers being moveable with respect to one another within the jacket and configured to contact at least some of the plurality of strength yarns, the connector assembly comprising: a connector housing having a front end and a rear end, a fiber passage defined by the connector housing and extending between the front end and the rear end, the rear end comprising an outer section having a plurality of ribs; a multi-fiber ferrule defining a plurality of fiber holes and at least one pin hole, each of the plurality of fiber holes and the at least one pin hole extending longitudinally through the multi-fiber ferrule, at least some of the plurality of fiber holes arranged on a common plane and spaced apart from one another; a ferrule boot disposed at a rear end of the multi-fiber ferrule and configured to surround at least a portion of the plurality of optical fibers; a spring disposed within the connector housing and rearward of the multi-fiber ferrule so as to bias the multi-fiber ferrule towards the front end, the spring configured to surround at least a portion of the plurality of optical fibers; a pin retainer disposed between the rear end of the multi-fiber ferrule and the spring, the pin retainer supporting at least one pin that extends through the at least one pin hole of the multi- fiber ferrule; a crimp sleeve configured to surround the plurality of ribs of the rear end of the connector housing; and a strain relief boot having a front section and a rear section, the front section defining a front opening having at least one retainer, the strain relief boot secured to the rear end of the connector housing by the at least one retainer engaging with the crimp sleeve and around the outer section of the rear end of the connector housing, wherein when the connector assembly is mounted on the fiber optic cable, the plurality of optical fibers are secured at the multi-fiber ferrule and each of the plurality of optical fibers are inserted within a corresponding fiber hole of the plurality of fiber holes so as to terminate at a front face of the multi-fiber ferrule, and at least a portion of the plurality of strength yarns and the jacket are captured between the plurality of ribs on the outer section and inside the crimp sleeve, with the crimp sleeve securing both the plurality of strength yarns and the jacket to the connector housing, 
in combination with the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Underwood (US 5806175) and de Jong et al (US 6764221) teach cables with a connector, yarn and jacket, but do not teach the different cable ribbon, unbuffered and movable cable configurations within the cable.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883